Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, 15, and 16 in the reply filed on 7 October 2021 is acknowledged.
Claims 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
Appropriate correction is required.

Claims Analysis
It is noted that claims 9 and 10 include product-by-process limitations.  "Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claim 10 recites “portion of the first metal plate….is configured to be melted and bonded to the main frame in a mixed form of the metal of the first metal plate and a metal of the main frame, and wherein a portion of the second metal plate….configured to be melted and bonded to the main frame in a mixed form of the metal of the second metal plate and the metal of the main frame”.  It is unclear and indefinite as to what specific configuration qualifies or disqualifies such metal plates in order to “be melted and bonded” beyond being perhaps in close proximity to each other.  The specification provides no further explanation or support for such a configuration.  For the purpose of comparison to the prior art, it will be assumed any recognition of being in close proximity sufficiently meets the requirements for such a configuration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakai et al. (US 2018/0301667).
Regarding claim 1, Nakai discloses a battery module, comprising: 
a plurality of pouch-type secondary batteries (flat lithium ion secondary cells) [0038] configured to respectively have a first electrode lead (electrode tab, 113A) and a second electrode lead (electrode tab, 113K) and arranged to be stacked in at least one direction (Fig 3); and a bus bar (131) made of an electrically conductive material and contacted to at least two of the first and second electrode leads of the secondary batteries to electrically connect the secondary batteries to each other [0032, 0057-0058] (Fig 6), 
wherein the bus bar includes: at least two metal plates (anode side bus bar, 131A; cathode side bus bar, 131K) contacted and connected to at least two of the first electrode leads and the second electrode leads of at least two secondary batteries [0059, 0061]; and a main frame (bus bar holder 132) coupled to the metal plates so that the metal plates are at least partially exposed to the outside (without protective cover) [0079], wherein at least one of the metal plates has a different kind of metal material (aluminum, copper) [0060] from a material of the main frame (resin) [0063].  
Regarding claim 2, Nakai discloses the battery module according to claim 1, wherein the metal plates include: a first metal plate contacted and connected to the first electrode lead of at 
Regarding claim 3, Nakai discloses the battery module according to claim 2, wherein the first metal plate is made of a same material as the first electrode lead of the secondary battery to which the first metal plate is contacted and connected (aluminum), and wherein the second metal plate is made of a same material as the second electrode lead of the secondary battery to which the second metal plate is contacted and connected (copper) [0060].
Regarding claim 4, Nakai discloses the battery module according to claim 3, wherein the first metal plate, the second metal plate or the main frame includes nickel, copper, aluminum, lead or tin [0060].  
Regarding claims 5 and 6, Nakai discloses the battery module according to claim 3, wherein a placing portion recessed with a size corresponding to the first metal plate or the second metal plate is formed at a front surface of the main frame (bus bar holder 132; see annotated Fig 6) and exposed to the outside [0079]. 
Regarding claim 7, Nakai discloses the battery module according to claim 5, wherein a portion of a front surface, a rear surface and at least a portion of a side surface of the first metal plate and the second metal plate are in contact with the placing portion of the main frame [0094] (Fig 15).  
Regarding claims 8 and 10, Nakai discloses the battery module according to claim 5, wherein the first metal plate and the second metal plate have a plate form standing in an upper and lower direction (Figs 6 and 15), and wherein the first metal plate and the second metal plate are inserted into the placing portion to cover a front surface (Fig 15), a rear surface and a side surface of at least one of a top end, a bottom end and a side end of the first metal plate and the second metal plate, respectively (when placed in the bus bar holder closely adhered to each other) [0094].  


    PNG
    media_image1.png
    460
    537
    media_image1.png
    Greyscale

 Regarding claim 9, Nakai does not explicitly discloses wherein the first metal plate and the second metal plate are shaped by means of plastic working, and wherein the main frame is formed by casting so that the placing portion, the first metal plate and the second metal plate are closely adhered to each other. However, it is noted that these are product-by-process claims.  "Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The battery structure of Nakai is similar to that of the Applicant’s, Applicant's process of producing the metal plates and frame is not given patentable weight in the claims.

Regarding claim 15, Nakai discloses a battery pack, comprising a battery module (cell sub assemblies, 100M) [0032].  


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2018/0301667) as applied to claims 1 and 15 above respectively and further in view of Choi et al. (KR 1020160115532, machine translation).
Regarding claims 11 and 12, Nakai does not explicitly teach the main frame having a plurality of holes formed therein so that the first electrode lead and the second electrode lead are respectively inserted therethrough and in contact with one side of the first and second metal plates.  
Choi teaches a bus bar frame (18) where through holes (12) are provided for the electrode leads to be inserted [0036, 0042] (Fig. 3) to allow for increased degree of freedom of electrical connections [0024] and simplify the connection paths [0025-0027].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide through holes with the electrode leads to be fed through those holes within the bus bars of Nakai because Choi recognizes that such a configuration between the electrode leads and the bus bar allows for increased degrees of freedom and simplification of the electrical connections for the battery modules. 
Regarding claim 16, Nakai does not explicitly teach a vehicle comprising a battery pack according to claim 15.  
Choi teaches battery pack modules can be configured to be charged for use with a vehicles [0003].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use the battery pack as taught by Nakai within a vehicle because Choi recognizes that battery pack modules are suitability applied for powering vehicles.

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaefer et al. (US 2013/0171494) discloses electrically conductive contact elements (Abstract) where the materials of the two tape are aluminum and copper [0045, 0052].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727